Cole, J.
Tbe rule to show cause íuust be discharged. Tbe statute requires tbe clerk to remit to tbe court from wbicb tbe appeal was taken tbe papers transmitted to tbe supreme court on tbe appeal, together with tbe judgment or decision of tbe supreme court thereon, within thirty days after tbe same shall have been made, unless tbe supreme court, on tbe application of either party, shall direct them to be retained for tbe purpose of a rehearing. Laws of 1861, chap. 264, § 7. Tbe remittitur, then, has properly issued, and tbe record has been regularly sent down to tbe court below. This court has no longer any control over tbe cause. It has lost jurisdiction over it. Tbe court below has become repossessed of tbe cause. It has been decided a number of times by this court, that when a remitti-tur has regularly issued, and tbe record has been sent down to tbe court below, this court has lost jurisdiction of the cause. That this ruling was in accordance with tbe authorities, tbe following cases will show: Legg v. Overbagh, 4 Wend. 188; Dresser v. Brooks, 2 Comstock, 559; Delaplaine v. Bergen, 7 Hill, 591.
By the Court. — Tbe rule to show cause is discharged.